DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application # 16/902,702 filed on 06/16/2020 in which claims 1-11 have been presented for prosecution below.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/16/2020 has been considered and placed of record. An initialed copy is attached herewith.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 06/17/2019. It is noted, however, that applicant has not filed a certified copy of the GERMAN 2020019103388.6 06/17/2019 application as required by 37 CFR 1.55.
Specification
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, the underlined limitations of, “…wherein the connection unit has at least one grid connection for the first AC voltage, and at least one low-voltage connection for the as second AC voltage” are unclear and render the claim indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3,7-11 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by LEE et al., (Lee) US 2018/0323641.
Regarding claim 1: Lee discloses and shows in Figs. 2a-2b: A transportable power supply (200) comprising: at least one rechargeable electrical store(205) for storing electric power; a housing(207) that supports the electrical store(205)(see ¶[0047]), at least one inverter(203)( see ¶[0047]), supported on the housing(207), for converting a DC 5voltage(path B; output from 205; see Fig. 2a) of the rechargeable electrical store(205) into at least one of first and second AC voltages(output of inverter 203)(see ¶[0052]), at least one connection unit for supplying the first AC voltage(215) and/or for the grid voltage(mains input 201), wherein the connection unit includes an AC voltage output of the inverter(output of inverter 203), and 10at least one detachably connectable connecting unit for the rechargeable electrical store(205), wherein the connecting unit comprises 1) at least one electrical contact apparatus for making detachably connectable contact with the rechargeable electrical store(DC outlet 211 and 212)(note- first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool. The DC power tool may be a sander, table saw, miter saw, jig saw, angle grinder, electric router, electric hammer, drill, etc. ; see ¶[0054]) and 2) at least one detachably connectable retaining apparatus for detachably connectably retaining the 15rechargeable electrical store in the housing(note-battery packs 206 are supposed to be mechanically coupled to ports 213 and can be recharged by the power supply assembly 200 while in an engaged mode and being retained inside the housing 207; see Fig. 2b and ¶[0059]) .

    PNG
    media_image1.png
    511
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    671
    media_image2.png
    Greyscale

Regarding claim 2, Lee discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, further comprising an electrical charging apparatus(AC-to-DC converter 202 is charging apparatus for charging the rechargeable battery 205; see ¶[0047]) for charging the rechargeable electrical store(205), wherein the charging apparatus comprises at least one electrical and/or electronic charging {01489787.DOCX i }Page 8 of 11controller(not shown but included; see ¶[0047]) for controlling a charging process of the rechargeable electrical store(205), 5wherein the charging controller comprises an AC/DC converter for converting the first AC voltage into a DC voltage of the rechargeable electrical store(note-  the power supply 200 may include a controller (not shown) which enables charging of the battery unit 205 when a charge level of the battery unit 205 is less than a threshold. Similarly, the controller may disable charging of the battery unit 205 when the charge level of the battery unit 205 is greater than a threshold to prevent overcharging), and wherein the connection unit comprises an AC voltage input(201) of the charging controller(not shown) (note- The converters 202 and 204 work together (under command of the controller, not shown) to condition the supply provided to DC/AC loads via the DC/AC outlets. The controller receives various current and voltage measurements from different parts of the circuit, in order to perform its function)(see ¶[0050]).
Regarding claim 3, Lee discloses all the claimed invention as set forth and discussed above in claim 3. Lee further discloses, wherein the first AC voltage is a grid voltage(AC input 201-AC mains input 201 is from the commercial power which is the national grid), and wherein the connection unit has at least one grid connection(201) for the first AC voltage, and at least one low-voltage connection for the (AC outlet 215; see ¶[0052]).
Regarding claim 7, Lee discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the housing(207) {01489787.DOCX / }Page 9 of 11comprises at least one retaining frame(not shown but inherently included in order to hold the rechargeable battery 205) for retaining the rechargeable electrical store(205).
Regarding claim 8, Lee discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the electrical contact apparatus comprises at least one plug apparatus(212) for plugging in and connecting to the rechargeable electrical store(205)(note- the housing 207 further includes a second DC outlet 212 such as USB port for connecting to other electric device and supplying the first-voltage DC power from the AC-to-DC converter 202 to the other electric device; see ¶[0055]).
Regarding claim 9, Lee discloses all the claimed invention as set forth and discussed above in claim 8. Lee further discloses, wherein the plug apparatus comprises at least one store connecting cable having a first connecting plug(USB cable for port 212) or having a first connecting socket for a first store socket or for a first store plug(first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool; see ¶[0054]) of the rechargeable electrical store(205).
Regarding claim 10, Lee discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the first AC voltage(output from AC mains input 201) comprises a first grid voltage and/or first three-phase current(see ¶[0046]-[0047]).
Regarding claim 11, Lee discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the connection unit comprises at least one of a socket(215) and a plug(201)(as shown in Fig. 2a)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over(Lee) US 2018/0323641 as applied to claim 1 in view of JP 2014073802 (hereinafter “Ref 2”).
Regarding claim 4, Lee discloses all the claimed invention as set forth and discussed above in claim 1. However, Lee fails to expressly teach the limitations of, further comprising at least one cooling unit for cooling the rechargeable electrical store.
Ref 2 discloses factual evidence of, further comprising at least one cooling unit (100) for cooling (via battery cooler (36)) the main battery (10) (see attached translation; Abstract).
Lee and Ref 2 pertain to the same field of endeavors, namely power supply system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of the teachings of Ref 2 by further comprising in the power supply unit of Lee, at least one cooling unit for cooling the rechargeable electrical store, as recited to improve the efficiency of the power supply unit. Cooling the energy store would extend its useful life and thus providing an uninterruptible power supply system to the connected loads.
Regarding claim 5, Lee discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises a charging controller cooling unit (23, 24) for cooling the charging controller.
Regarding claim 6, Lee discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises an inverter cooling unit (35) for cooling the inverter (17 and 18).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2007/0013340 to Mattichak discloses the general state of the art regarding a portable solar energy system.
USPAT 9,067,477 to Onimaru et al., (Onimaru) discloses the general state of the art regarding a power supply device for vehicle.
USPAT 8,970,164 to Scheucher discloses a cordless power supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 17, 2021